     McGREGOR W. SCOTT
 1
     United States Attorney
 2   AUDREY B. HEMESATH
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4
     Telephone: (916) 554-2700
 5   Email: Audrey.Hemesath@usdoj.gov

 6   Attorneys for Defendants
 7
                                  UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9   ASILLA AKBARZADEH, et al.,                         )
10                                                      ) Case No.: 2:19-cv-113 KJM CKD
                            Plaintiffs,                 )
11                                                      )
                    v.                                  )
12                                                      )
13   MICHAEL POMPEO, et al.,                            ) JOINT STIPULATION AND ORDER
                                                        ) RE: EXTENSION OF TIME
14                          Defendants.                 )
                                                        )
15                                                      )
16
17         Defendants seek an additional 60 days in which to file an answer to the complaint or other
18   dispositive pleading, and plaintiff does not object. Accordingly, the parties stipulate that the
19
     defendants’ answer will be due on May 20, 2019.
20
     //
21
22   //

23   //
24
     //
25
     //
26
     //
27
28


                                                      1
     Dated: March 8, 2019            Respectfully submitted,
 1
 2                                   McGREGOR W. SCOTT
                                     United States Attorney
 3
                                     s/ Audrey B. Hemesath
 4
                                     AUDREY B. HEMESATH
 5                                   Assistant United States Attorney

 6                                   s/ Jennifer Leah Rozdzielski
 7                                   JENNIFER LEAH ROZDZIELSKI
                                     Attorney for the Plaintiffs
 8
 9
10
11
12                             ORDER
13
14         It is so ordered.
15   DATED: March 13, 2019.
16
17
                                 UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                 2
